Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered September 14, 1993, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that her conviction should be reversed because the trial court violated both CPL 270.30 and 310.10 by allowing the alternate and regular jurors to view her videotaped confession in the jury room outside the presence of the court, the defendant, and the prosecuting attorney. The defendant’s challenge to this error, however, is unpreserved for appellate review as a matter of law (see, People v Agramonte, 87 NY2d 765), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Copertino, Pizzuto and Florio, JJ., concur.